Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mitch Hinrichs on March 19, 2021.
The application has been amended as follows: 
In the Claims:
Claim 1 has been amended as follows:
--1. (Currently Amended) An earth-boring drill bit, comprising:
a bit body;
a blade on the bit body, the blade having an exterior surface and defining at least one pocket; and
a depth-of-cut control (DOCC) element positioned within the pocket, the DOCC element including:


a rolling element positioned within and partially enclosed by the walled retainer, with a portion thereof extending above the exterior surface of the blade[[.]]; and
an enclosure extending vertically from a perimeter of the walled retainer, the enclosure covering the rolling element.--

Claim 10 has been amended as follows:
--10. (Currently Amended) A depth-of-cut control (DOCC) element comprising:
a walled retainer including retainer side walls and an endcap attached to an end of the retainer side walls at an end of walled retainer;

a rolling element positioned within and partially enclosed by the walled retainer[[.]]; and
an enclosure extending vertically from a perimeter of the walled retainer, the enclosure covering the rolling element.--

Claim 19 has been amended as follows:

coating a DOCC element with a braze alloy, wherein the DOCC element includes:
a walled retainer including retainer side walls and an endcap attached to an end of the retainer side walls at an end of walled retainer;

a rolling element positioned within and partially enclosed by the walled retainer; and
an enclosure extending vertically from a perimeter of the walled retainer, the enclosure covering the rolling element; and
placing the coated DOCC element in a pocket defined by a blade on a bit body of an earth boring-drill but such that a portion of the rolling element extends above an exterior surface of the blade.--

Claim 20 has been amended as follows:
--20. (Currently Amended) The method of claim 19, the enclosure covers the rolling element during an installation of the walled retainer into the pocket, and the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in light of the amendments entered January 26, 2021, the examiner would have made a Final rejection in view of Hinz et al. (US 9,976,353 B2) (“Hinz”) since Hinz teaches a drill bit comprising an enclosure 208 extending vertically from a perimeter of the walled retainer 201, 202 (Figs. 2A and 2B).  The attorney has agreed to amend claims 1, 10 and 19 to include more of the originally allowable claim language as indicated in the Non-Final Office action mailed October 28, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


19 March 2021